DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 27 April, 2022.
Claim 1 has been amended.
Claims 2 – 20 have been cancelled.
Claims 21 – 31 have been added.
Claims 1 and 21 - 31 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April, 2022 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Examiner cannot determine the metes and bounds of the claim. Claim 1 requires that a tool or instrument status is defaulted to “checked-out”, and is changed to “checked-in” upon detecting its RFID tag. Claim 23 requires the database to “change the status to checked out” if the tag is not detected. Any instrument not detected has a default status of “checked-out”. It is unclear how to change the status to checked-out when an undetected instrument already has a status of checked-out. Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is independent. Claim 1 recites:
A method for tracking and managing medical tools and instruments associated with a medical procedure, 
wherein a radio frequency identification (RFID) tag is attached to each medical tool or instrument, 
wherein a scanner device comprises a surface and an RFID sensor, wherein the RFID sensor has a signal receiving zone including a region above the surface,
wherein an electronic database comprises a list of medical tools and instruments that are each associated with the attached RFID tags and with either a checked-in status or a checked-out status, wherein the status is defaulted to checked-out,
the method comprising: monitoring radio waves within the region of the signal receiving zone and thereby detecting an RFID tag within the region of the signal receiving zone,
wherein such detecting causes the RFID sensor to electronically request that the electronic database change the status of the medical tool or instrument attached to the RFID tag to checked-in.
Claims 1 and 21 - 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
A method for tracking and managing medical tools and instruments associated with a medical procedure, the method comprising:
monitoring radio waves within the region of the signal receiving zone and thereby detecting an RFID tag within the region of the signal receiving zone,
the RFID sensor to electronically request that the electronic database change the status of the medical tool or instrument attached to the RFID tag to checked-in. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping –  
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Monitoring medical tools or instruments associated with a medical procedure in order to detect the presence of a medical tool or instrument, and changing the status to checked-in is process that merely organizes this human activity. This type of activity, includes conduct that would normally occur when managing surgical tools for an operation. For example, the specification discloses that it is routine in medicine for a technician to manually check-in and check-out medical tools by determining the identification of each tool and checking it in for pre-op and checking it out for post-op based on its presence. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a radio frequency identification (RFID) tag is attached to each medical tool or instrument, 
a scanner device comprises a surface and an RFID sensor, wherein the RFID sensor has a signal receiving zone including a region above the surface,
an electronic database comprises a list of medical tools and instruments that are each associated with the attached RFID tags and with either a checked-in status or a checked-out status, wherein the status is defaulted to checked-out
monitoring radio waves within the region of the signal receiving zone and thereby detecting an RFID tag within the region of the signal receiving zone.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The database, RFID scanner/sensor and RFID tag are recited and disclosed a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer components. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the specification discloses that the recited RFID sensor or the scanner device, are configured, or operate in any way other than in their normal capacity. The recited “device with a surface” is similarly recited at a high level of generality such that it may encompass a table or tray. Such a device, used to place surgical tools, does not provide a meaningful limitation to transform the abstract idea into a practical application. Receiving a list of tools that are checked out, and sensing of RFID tags using known techniques as described in the specification are insignificant extra-solution activities – i.e. a data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract check-in process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract check-in process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. an RFID tag attached to a medical tool, a scanner with an RFID sensor, a database of tools each associated with an RFID tag and a checked-in/checked-out status). Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Scanning items with an attached RFID tag using an RFID scanner that has an inherent signal receiving zone to detect the RFID tag is a well-known and purely conventional technique. This includes RFID readers that operate “continuously”, or in response to a trigger. Such RFID tag/scanner systems are ubiquitous in many fields of endeavor, a fact for which Examiner takes Official Notice. Storing data collected by the system in a database is an extra-solution data gathering step. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: RFID sensor locations relative to the surface (25, 26, 30, 31); types of surfaces (27 – 29); those that recite additional abstract ideas including: detecting tags in a second zone and changing the status of the attached tool (21); changing the status to check-out if the tag is not detected (23); detecting movement of the tag (24); those that recite well-understood, routine and conventional activity or computer functions including: a GUI to indicate the status (22); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21 – 23 and 25 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al.: (US PGPUB 2006/0119481 A1) in view of Nycz et al.: (US PGPUB 2006/0043177 A1) in view of Schmucker et al.: (US PGPUB 2014/0263633 A1). The applied Schmucker reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). The applied Tethrake reference has two common inventors with Nycz.
CLAIMS 1 and 23
Tethrake discloses a method for tracking medical tools that includes the following limitations:
A method for tracking and managing medical tools and instruments associated with a medical procedure; (Tethrake Abstract, 0002, 0014);
wherein a radio frequency identification (RFID) tag is attached to each medical tool or instrument; (Tethrake 0009, 0017, 0039)
wherein a scanner device comprises a surface and an RFID sensor, wherein the RFID sensor has a signal receiving zone including a region above the surface; (Tethrake 0011, 0016, 0017, 0030, 0040, 0041, 0044, Figure 4 and 5)
wherein an electronic database comprises a list of medical tools and instruments that are each associated with the attached RFID tags; (Tethrake 0018, 0034)
the method comprising: [receiving] radio waves within the region of the signal receiving zone and thereby detecting an RFID tag within the region of the signal receiving zone; (Tethrake 0016, 0017, 0030, 0041, 0044).
Tethrake discloses a method for tracking, inspecting and verifying  inbound and outbound (i.e. checking-in or checking-out) procedure specific surgical instruments where each instrument or tool has an attached RFID tag. An apparatus (i.e. a scanner device) includes a workstation with a substantially planar surface (i.e.  surface) and an RFID reader that projects an RF field onto the surface and above it, defining an “effective workspace” (i.e. a signal receiving zone including a region above the surface). A tag that is placed within the effective workspace is activated and sends a signal that is received by the reader, thereby detecting the tag. Tethrake transmits the information received from the tag and compares it to information stored in a database that includes a list of instruments and their associated RFID tag.
Tethrake discloses receiving radio wave from a tag placed in the effective workspace. One of ordinary skill may reasonably interpret “receiving” as the recited “monitoring”, in view of the present specification. For example, the specification discloses that “monitoring” maybe performed “as desired or requested” (0024). The RFID sensor may be turned ON and attempt to read an RFID tag when the instrument is determined to be present by breaking a zone proximate to the surface, or by detecting motion. “After the breach is detected, the scanner device attempts to ‘monitor’ and determine what medical instruments are being removed or returned to the surface” (0042, 0045). Therefore, “monitoring”, as claimed does not require “continuous monitoring” as Applicant contends; and Tethrake fairly discloses “monitoring RFID tags”, even if it is for a predetermined time after activation (0042, 0046). 
Nonetheless, the specification further discloses a “real-time scanning mode” for monitoring information from the sensors. This mode may or may not require activation. Examiner construes “real-time monitoring” (although not “monitoring” as recited) as “continuous monitoring”. Tethrake does not disclose this feature. Nycz discloses a surgical instrument tracking system for inbound and outbound surgical instruments. (Nycz shares two common inventors (Nycz & Tethrake) with Tethrake et al.) Nycz (0017, 0018, 0021, 0032, 0036, 0040) discloses real-time data collection where an RFID reader continuously transmits an interrogation signal in the form of RF carrier waves that activates tags on surgical instruments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical tool tracking method of Tethrake so as to have included continuous monitoring of RFID tags, in accordance with the teaching of Nycz, in order to identify instruments that pass through a RFID sensor effective workspace.
With respect to the following limitations:
wherein an electronic database comprises a list of medical tools and instruments and with either a checked-in status or a checked-out status, wherein the status is defaulted to checked-out; (Schmucker 0006, 0043, 0045, 0047, 0050, 0051);
wherein such detecting causes the RFID sensor to electronically request that the electronic database change the status of the medical tool or instrument attached to the RFID tag to checked-in; (Schmucker Abstract, 0006, 0051, 0061).
Schmucker discloses a method for tracking medical tools associated with a medical procedure that includes receiving a list of medical tools stored in a database, monitoring an RFID tag with an RFID reader having an antenna array (i.e. a plurality of antenna) that is coupled to a host processor, to detect the presence of tools. After RFID tags of tools are read, the user may check-in the device and tools, that is, checking-in the tools when they are detected causes the tool’s status to be updated in the system. As each tool is checked in, the status changed from checked-out – i.e. a default state. Schmucker discloses that scanning RFID tags “may be constant or activated by actuation means, such as a sensor or a trigger.” (0041). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical tool tracking method of Tethrake so as to have included changing the check-in/out status of a medical instrument based on scanning a RFID tag attached to the instrument, in accordance with the teaching of Schmucker, in order to identify missing or superfluous instruments.
With respect to Claim 23:
wherein the electronic database is configured to change the status of the medical tool or instrument to checked-out if the RFID tag associated with the medical tool or instrument is not detected by one or more RFID sensors.
Since every tool or instrument has a default status of “checked-out”, any tool not detected inherently has a status of checked-out.
CLAIM 21
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. Additionally, Tethrake discloses the following limitations:
wherein the scanner device further comprises a second RFID sensor having a second signal receiving zone including a second region above the surface, wherein the second RFID sensor is configured to monitor radio waves within the region of the signal receiving zone and thereby detect an RFID tag within the second region of the second signal receiving zone, wherein such detecting causes the second RFID sensor to electronically request that the electronic database change the status of the medical tool or instrument attached to the RFID tag to checked-in; (Tethrake 0030).
Tethrake discloses one or more RFID sensors mounted in different orientations. Even if Tethrake is interpreted to have only one sensor, a second sensor is merely an obvious duplication of parts.
CLAIMS 25 and 30
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. Additionally, Tethrake discloses the following limitations:
wherein the RFID sensor is located below the surface; wherein the RFID sensor is located above the surface; (Tethrake 0040, 0041, Figure 5).
Tethrake discloses that RFID sensors that can be located above or below the surface.
CLAIMS 26 and 31
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the RFID sensor and the second RFID sensor are both located below the surface; wherein the RFID sensor and the second RFID sensor are both located above the surface; (Tethrake 0040, 0041, Figure 5).
Tethrake discloses that RFID sensors that can be located above or below the surface and that any number of sensors can be used. It would have been obvious to one of ordinary skill to place sensors above or below the surface in any configuration desired, merely as a matter of design choice.
CLAIMS 27 and 29
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. Additionally, Tethrake discloses the following limitations:
wherein the surface is part of a table; wherein the surface is part of a shelf; (Tethrake 0040).
Tethrake discloses a surface including a table, shelf or bench.
CLAIM 28
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the surface is part of a cabinet.
Tethrake discloses a surface including a table, shelf or bench, but not a cabinet (0040). Nonetheless, Tethrake provides that the workstation can be “retrofitted onto an existing table or other elevated surface) (0030). A cabinet is a well-known elevated surface commonly found in medical environments. It would be obvious to place the Workstation of Tethrake on a cabinet.
CLAIM 22
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. Additionally, Nycz discloses the following limitations:
wherein the electronic database is configured to electronically instruct a graphical user interface to indicate the status of each medical tool or instrument; (Nycz 0031, 0044, 0046, Figure 3).
Tethrake discloses generating and printing a report regarding instrument status, and storing an electronic copy of the report (0016, 0047). Tethrake does not disclose displaying such a report on a GUI. Displaying such a report, including the electronic copy disclosed by Tethrake would be obvious to one of ordinary skill in the art. 
Nonetheless, Nycz discloses displaying the status of inventoried surgical instruments on a computer display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical tool tracking method of Tethrake so as to have included displaying instrument status on a computer display, in accordance with the teaching of Nycz, in order to allow tracking and management of missing or superfluous instruments.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tethrake et al.: (US PGPUB 2006/0119481 A1) in view of Nycz et al.: (US PGPUB 2006/0043177 A1) in view of Schmucker et al.: (US PGPUB 2014/0263633 A1) and in view of Mangione-Smith: (US PGPUB 2011/0119224 A1).
CLAIM 24
The combination of Tethrake/Nycz/Schmucker discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the RFID sensor is configured to determine whether the RFID tag attached to the medical tool or instrument is moving; (Mangione-Smith 0011 - 0013).
Mangione-Smith discloses a surgical instrument tracking system that determines motion of a surgical instrument using RFID tags and sensors. Motion includes position, movement, speed and acceleration. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical tool tracking method of Tethrake so as to have included determining whether an RFID tag is moving, in accordance with the teaching of Mangione-Smith, in order to provide feedback to the tool operator.
Response to Arguments
Applicant's arguments filed 27 April, 2022 overcome the Objections and the U.S.C. 112 rejections. Note a new U.S.C. 112 rejection above.
Applicant's arguments filed 27 April, 2022 relative to the U.S.C. 101 rejection have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
	Applicant argues that detecting an RFID tag cannot be performed mentally. Examiner agrees. The assertion that the claimed invention can be performed mentally has been withdrawn. Nonetheless, the Office Action mailed on 27 December, 2021 also asserts that the claims are directed to a method of organizing human activity, which Applicant does not address. Detecting instruments and tools in a surgical setting are presently manually checked-in and checked-out in association with a surgical procedure. The claims recite an automated method for this known human activity, using well-known and purely conventional RFID tag/scanner techniques.
The U.S.C. 103 Rejection
	The rejections of Claims 2 – 20 are rendered moot because the claims have been cancelled.
With respect to Claim 1, Applicant asserts that cited art fails to disclose continually monitoring radio waves. Rather, that the cited art – both Schmucker and Tethrake - disclose an activation step for the RFID sensor. Here, Examiner notes disagreement with the Applicant that “monitoring”, as recited, means “continuously monitoring” (see the rejection above). Monitoring radio wave is also disclosed as being performed in response to a trigger. Nonetheless, Examiner agrees that the specification would support such a limitation, if properly claimed – i.e. “monitoring, in a real-time scanning mode, radio waves . . .”. In this respect, Examiner agrees with the Applicant. However, on further search and consideration, a new grounds of rejection in view of Nycz is made herein. Additionally, Examiner asserts that Schmucker teaches, but is not relied on, for this features. For example, Schmucker teaches that the antenna (44) of the RFID reader (40) generates an electrical field that maybe “constant or activated by actuation means, such as a sensor or trigger” (0041).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2 428 817 B1 to Liu et al. discloses tracking the motion of RFID tags attached to objects, and read by a reader, using signal strength measurements to determine the path and direction of motion.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Date: 4 May, 2022